           Case 1:20-cv-00275-RP Document 18 Filed 02/08/21 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DONNA LANGAN, TERESA DE                             §
BARBARAC, and ALEXANDRA CARSON,                     §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                 1:20-CV-275-RP
                                                    §
GREG ABBOTT, in his Official Capacity as            §
Governor of Texas, and KEN PAXTON, in his           §
Official Capacity as Attorney General of Texas,     §
                                                    §
                Defendants.                         §

                                        FINAL JUDGMENT

        On this date, the Court issued an order granting Defendants Greg Abbott, in his official

capacity as Governor of Texas, and Ken Paxton’s, in his official capacity as Attorney General of

Texas, motion to dismiss Plaintiffs Donna Langan, Teresa De Barbarac, and Alexandra Carson’s

amended complaint, (Am. Compl., Dkt. 10). (Mot., Dkt. 11). As nothing remains to resolve, the

court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        IT IS ORDERED that each party bear its own costs.

        SIGNED on February 8, 2021.




                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE
